DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Objections
Response to Arguments
Applicant's arguments, see page 7, filed 11/25/2020, with respect to the objection to claim 8 have been fully considered and are persuasive. The objection to claim 8 has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea); and because the claim(s) as a whole, considering all claim elements both individually and in combination, does/do not amount to significantly more than the judicial exception. 

Claim 1 (Independent) 
Step 1: The claim is within a statutory category eligible for patent protection: machines. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
	Step 2A, prong one: The claim recites the abstract idea of: A … system for building 2context models in real time, comprising: … models for a user, wherein each model represents a 4contextual situation and comprises one or more actions of the user; … 1011identify a contextual situation for the user based on the collected 12contextual data from the at least one mobile device; 13compare the contextual situation to a set of models; determine that14determine that  none of the models from the set matches the contextual 15situation; select at least two models related to the identified situation determined 16from the user's 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of “computer-implemented”, “a database”, “at least one mobile device comprising one of a mobile phone, smart watch, 6head-mounted computing device, and tablet”, “a server comprising a central processing unit, memory, an input port … and an output port, wherein the central processing unit is configured”, which are recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component; and “collect contextual data of the user”, “receive the models”, and “provide the selected actions to the user”, which are insignificant extra-solution activities which amount to mere data gathering and outputting. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. This amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). The “collect contextual data of the user”, “receive the models”, and “provide the selected actions to the user” are insignificant extra-solution activities which amount to mere insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).
This claim is therefore ineligible under §101. Appropriate corrections are required.

Claim 2
Step 1: The claim is within a statutory category eligible for patent protection: machines. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
	Step 2A, prong one: The claim recites the abstract idea of: assigns the merged model to the identified contextual situation, which is a Mental Process. This is Mary assigning the new model to her context of eating out a restaurant with co-workers. 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations already addressed in the parent claim(s) above and “central processing unit” (which was already addressed in claim 1 as well), which is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. This amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their 
This claim is therefore ineligible under §101. Appropriate corrections are required.

Claim 3
Step 1: The claim is within a statutory category eligible for patent protection: machines. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
	Step 2A, prong one: The claim recites the abstract idea of: wherein the models are selected based on a similarity to the identified contextual situation, which is a Mental Process. This is Mary recognizing the similarity between her current context of sitting at a restaurant table with co-workers at dinnertime to select as similar her existing models of sitting at a conference table with co-workers, eating at a table with family at home, and eating with friends at a bar. 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations already addressed in the parent claim(s) above and no further additional elements. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. This amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).
This claim is therefore ineligible under §101. Appropriate corrections are required.

Claim 4
Step 1: The claim is within a statutory category eligible for patent protection: machines. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
	Step 2A, prong one: The claim recites the abstract idea of: determines the similarity between each model and the identified contextual situation based on one or more of location, time, goal, action, and recommendation, which is a Mental Process. This is Mary assigning determining that her current situation of sitting at a restaurant table with co-workers is similar to: standing eating at a restaurant bar with friends based on location (restaurant), eating sitting at home with family based on location (table) and time (dinnertime), and to sitting at a conference table with co-workers based on goal (making a good impression on co-workers), for example. 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations already addressed in the parent claim(s) above and “central processing unit” (which was already addressed in claim 1 as well), which is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. This amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).
This claim is therefore ineligible under §101. Appropriate corrections are required.

Claim 5
Step 1: The claim is within a statutory category eligible for patent protection: machines. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
	Step 2A, prong one: The claim recites the abstract idea of: wherein the contextual data comprises one or more of time, location, date, day, temperature, vital sign, and acceleration, which is a Mental Process. This is Mary recognizing her current context of sitting at a restaurant table with co-workers at dinnertime based location (restaurant) or time (dinnertime), for example. 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations already addressed in the parent claim(s) above and no further additional elements. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. This amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).
This claim is therefore ineligible under §101. Appropriate corrections are required.

Claim 6
Step 1: The claim is within a statutory category eligible for patent protection: machines. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
Step 2A, prong one: The claim recites the abstract idea of: one or more of the selected actions from the merged model as a recommendation, which is a Mental Process. This is Mary selecting self-recommended actions such as e.g. ordering & paying for food, eating the food, having appropriate conversations with co-workers, etc. 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations already addressed in the parent claim(s) above and “central processing unit” (which was already addressed in claim 1 as well), which is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component; and delivering to the user (which is extrasolution activity). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. This amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). The “delivers … to the user” is insignificant extra-solution activity which amount to mere data gathering and outputting, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).
This claim is therefore ineligible under §101. Appropriate corrections are required.

Claim 7
Step 1: The claim is within a statutory category eligible for patent protection: machines. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
Step 2A, prong one: The claim recites the abstract idea of: wherein each recommendation comprises one or more of a link, directions, location, and instructions, which is a Mental Process. This is Mary instructing herself to order, eat, have appropriate conversation, pay, etc., for example (instructions). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations already addressed in the parent claim(s) above and no further additional elements. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. This amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).
This claim is therefore ineligible under §101. Appropriate corrections are required.

Claim 8
Step 1: The claim is within a statutory category eligible for patent protection: machines. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
	Step 2A, prong one: The claim recites the abstract idea of: assigns a significance value to each action and [chooses] those actions with the higher significance values as the selected actions, which is a Mental Process. This is Mary weighting/prioritizing among actions such as e.g. ordering & paying for food, eating the food, having appropriate conversations with co-workers, etc. 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations already addressed in the parent claim(s) above and “central processing unit” (which was already addressed in claim 1 as well), which is recited at a high-level of generality (i.e., as a 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. This amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).
This claim is therefore ineligible under §101. Appropriate corrections are required.

Claim 9
Step 1: The claim is within a statutory category eligible for patent protection: machines. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
	Step 2A, prong one: The claim recites the abstract idea of: identifies the selected actions by counting an occurrence of each action and choosing as the selected actions those actions with higher occurrences, which is a Mental Process. This is Mary weighting/prioritizing actions such as choosing a conversation topic based on numerous occurrences in the related context of conversations with co-workers in which that topic worked well, such as talking to Joe about a topic for which he’s previously expressed interest on multiple occasions, etc. 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations already addressed in the parent claim(s) above and “central processing unit” (which was already addressed in claim 1 as well), which is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. This amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).
This claim is therefore ineligible under §101. Appropriate corrections are required.

Claim 10
Step 1: The claim is within a statutory category eligible for patent protection: machines. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
	Step 2A, prong one: The claim recites the abstract idea of: wherein the merged model covers the associated situations across different times and locations, which is a Mental Process. This is Mary’s merged model based on different locations (restaurant bar, home table, conference room table, and now restaurant table) and times (workday conference, dinnertime meal, evening out with friends), for example. 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations already addressed in the parent claim(s) above and no further additional elements. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. This amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).
This claim is therefore ineligible under §101. Appropriate corrections are required.

Claim 11 (Independent) 
Step 1: The claim is within a statutory category eligible for patent protection: processes. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
	Step 2A, prong one: The claim recites the abstract idea of: A … method for building context models in real time, comprising: 3maintaining … models for a user, wherein each model 4represents a contextual situation and comprises one or more actions; … 8identifying a contextual situation for the user based on the collected 9contextual data; 10comparing the contextual situation to a set of models; determining 11determine that none of the models from the set matches the contextual situation; 12selecting two or more models related to the identified situation determined from 13the user's contextual data; 14merging 15the selected models for the identified contextual situation of the user; designating the merged selected models as a new model for the identified contextual situation of the user; 16selecting one or more actions from the merged model, which is directed to the abstract idea of Mental Processes (which may be implemented with pen & paper). The claim further recites: 17wherein the user performs one 18of the selected actions during the contextual situation, which is directed to the abstract idea of Certain Methods of Organizing Human Activity. This is equivalent to a human named Mary in her mind modeling different contextual situations, such eating while standing at a restaurant bar with friends, eating while sitting at home with family at dinnertime, and sitting at a conference table at work with co-workers; Mary is currently in the contextual situation of sitting at a table in a restaurant with co-workers at dinnertime; she recognizes that none of the known models is an exact match, so she merges at least two of the models in real-time to create a new model adapted to her current context … let’s say all 3 models to result in a new model of eating while sitting tasks similar to those from eating at home with family while having conversations appropriate to have with co-workers from the work meeting model, and of ordering & paying for food as in the model from eating at the restaurant bar, and based on this newly merged 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations of “computer-implemented”, “a database”, “via a mobile device comprising one or more of a mobile phone, smart watch, 6head-mounted computing device, and tablet”, which are recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component; and “collecting contextual data for the user” and “providing the selected actions to the user”, which are insignificant extra-solution activities which amount to mere data gathering and outputting. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. This amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). The “collecting contextual data for the user” and “providing the selected actions to the user” are insignificant extra-solution activities which amount to mere data gathering and outputting, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).
This claim is therefore ineligible under §101. Appropriate corrections are required.

Claim 12
Step 1: The claim is within a statutory category eligible for patent protection: processes. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
Step 2A, prong one: The claim recites the abstract idea of: further comprising: assigning the merged model to the identified contextual situation, which is a Mental Process. This is Mary assigning the new model to her context of eating out a restaurant with co-workers. 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations already addressed in the parent claim(s) above and no further additional elements. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. This amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).
This claim is therefore ineligible under §101. Appropriate corrections are required.

Claim 13
Step 1: The claim is within a statutory category eligible for patent protection: processes. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
	Step 2A, prong one: The claim recites the abstract idea of: wherein the models are selected based on a similarity to the identified contextual situation, which is a Mental Process. This is Mary recognizing the similarity between her current context of sitting at a restaurant table with co-workers at dinnertime to select as similar her existing models of sitting at a conference table with co-workers, eating at a table with family at home, and eating with friends at a bar. 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations already addressed in the parent claim(s) above and no further additional elements. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. This amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).
This claim is therefore ineligible under §101. Appropriate corrections are required.

Claim 14
Step 1: The claim is within a statutory category eligible for patent protection: processes. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
	Step 2A, prong one: The claim recites the abstract idea of: further comprising: determining the similarity between each model and the identified contextual situation based on one or more of location, time, goal, action, and recommendation, which is a Mental Process. This is Mary assigning determining that her current situation of sitting at a restaurant table with co-workers is similar to: standing eating at a restaurant bar with friends based on location (restaurant), eating sitting at home with family based on location (table) and time (dinnertime), and to sitting at a conference table with co-workers based on goal (making a good impression on co-workers), for example. 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations already addressed in the parent claim(s) above and no further additional elements. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).
This claim is therefore ineligible under §101. Appropriate corrections are required.

Claim 15
Step 1: The claim is within a statutory category eligible for patent protection: processes. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
	Step 2A, prong one: The claim recites the abstract idea of: wherein the contextual data comprises one or more of time, location, date, day, temperature, vital sign, and acceleration, which is a Mental Process. This is Mary recognizing her current context of sitting at a restaurant table with co-workers at dinnertime based location (restaurant) or time (dinnertime), for example. 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations already addressed in the parent claim(s) above and no further additional elements. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. This amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). 
This claim is therefore ineligible under §101. Appropriate corrections are required.

Claim 16
Step 1: The claim is within a statutory category eligible for patent protection: processes. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
	Step 2A, prong one: The claim recites the abstract idea of: further comprising: … one or more of the selected actions from the merged model as a recommendation, which is a Mental Process. This is Mary selecting self-recommended actions such as e.g. ordering & paying for food, eating the food, having appropriate conversations with co-workers, etc. 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations already addressed in the parent claim(s) above and “delivering … to the user” (which has already been addressed above for claim 11) which is insignificant extrasolution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. This amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). The “delivering … to the user” is insignificant extra-solution activity which amount to mere data gathering and outputting, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(g). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).
This claim is therefore ineligible under §101. Appropriate corrections are required.

Claim 17
Step 1: The claim is within a statutory category eligible for patent protection: processes. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
	Step 2A, prong one: The claim recites the abstract idea of: wherein each recommendation comprises one or more of a link, directions, location, and instructions, which is a Mental Process. This is Mary instructing herself to order, eat, have appropriate conversation, pay, etc., for example (instructions). 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations already addressed in the parent claim(s) above and no further additional elements. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. This amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).
This claim is therefore ineligible under §101. Appropriate corrections are required.

Claim 18
Step 1: The claim is within a statutory category eligible for patent protection: processes. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
	Step 2A, prong one: The claim recites the abstract idea of: further comprising: assigning a significance value to each action; and choosing those actions with the higher significance values as the selected actions, which is a Mental 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations already addressed in the parent claim(s) above and no further additional elements. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. This amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).
This claim is therefore ineligible under §101. Appropriate corrections are required.

Claim 19
Step 1: The claim is within a statutory category eligible for patent protection: processes. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
	Step 2A, prong one: The claim recites the abstract idea of: further comprising: identifying the selected actions by counting an occurrence of each action; and choosing as the selected actions those actions with higher occurrences, which is a Mental Process. This is Mary weighting/prioritizing actions such as choosing a conversation topic based on numerous occurrences in the related context of conversations with co-workers in which that topic worked well, such as talking to Joe about a topic for which he’s previously expressed interest on multiple occasions, etc. 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations already addressed in the parent claim(s) above and no further additional elements. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. This amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).
This claim is therefore ineligible under §101. Appropriate corrections are required.

Claim 20
Step 1: The claim is within a statutory category eligible for patent protection: processes. Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
	Step 2A, prong one: The claim recites the abstract idea of: wherein the merged model covers the associated situations across different times and locations, which is a Mental Process. This is Mary’s merged model based on different locations (restaurant bar, home table, conference room table, and now restaurant table) and times (workday conference, dinnertime meal, evening out with friends), for example. 
Step 2A, prong two: This judicial exception is not integrated into a practical application. Beyond the recited abstract idea, the claim recites the additional limitations already addressed in the parent claim(s) above and no further additional elements. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (identified in Step 2A prong two) when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. This amounts to using generic computing hardware to implement the abstract idea, which is insufficient to render the claim(s) as directed to significantly more than the abstract idea – see MPEP §2106.05(f). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions merely provide generic computer implementations applying the abstract idea – see MPEP §2106.05(f). Furthermore, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself – see MPEP §2106.05(h).
This claim is therefore ineligible under §101. Appropriate corrections are required.
Response to Arguments
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive. In Re page 7, applicant argues:
Claims 1-20 stand rejected under 35 U.S.C. § 101 as directed to non- statutory subject matter. Office personnel have the burden to establish a prima facie case that the claimed invention as a whole is directed to solely an abstract idea or to manipulation of abstract ideas or does not produce a useful result. Only when the claim is devoid of any limitation to a practical application in the10 technological arts should it be rejected under 35 U.S.C. § 101. MPEP 2106(II)(A). Applicant traverses the rejection. 
Independent Claims 1 and 11 have been amended and are now statutory. No new matter has been entered. Claims 2-10 are dependent on Claim 1 and are statutory for the above-stated reasons, and as further distinguished by the15 limitations therein. Claims 12-20 are dependent on Claim 11 and are statutory for the above-stated reasons, and as further distinguished by the limitations therein. No new matter has been entered. Accordingly, withdrawal of the rejection is respectfully requested. 

This is a conclusory argument that presents no evidence or that the claims are statutory beyond stating they “have been amended and are now statutory.” This is unpersuasive. Examiner has fully reviewed the rejection under §101 in light of the amended claims and has found that the claims are still unpatentable due to being directed to ineligible subject matter, as explained in the detailed rejection above. In summary, the claims are all fall within the “Mental Processes” or “Certain Methods for Organizing Human Activity” groupings of abstract ideas, and the only additional elements for consideration are “computer-implemented”, database, a server comprising a central processing unit, memory, an input port to receive the models from the database, and an output port, and a mobile device comprising one (or more) of a mobile phone, smart watch, head-mounted computing device, and tablet. These are all generic computing elements recited at a high level of generality which neither integrate the judicial exception into a practical application nor render the claim as a whole as significantly more than the judicial exception. Therefore, the claims are ineligible under §101.

PRIOR ART
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See pages 9-11 filed 11/25/2020, in which applicant argues that the prior art fails to teach “determining none of the models from the set matches the contextual situation” and “designating the merged selected models a s anew model for the identified contextual situation of the user”. These limitations are met by new reference Bailey in the detailed rejection presented below. In Re page 11 applicant argues that the dependent claims are patentable by virtue of depending on a patentable claim. This is not persuasive since claims 1 and 11 are properly rejected by the prior art. Therefore, applicant’s arguments regarding the prior art rejection are moot. Claims 1-20 are properly rejected as set forth in detail below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Gross (USPGP 2016/0360382) in view of
Bailey (“Link Augmentation: A Context-Based Approach to Support Adaptive Hypermedia”) further in view of
Li (US 2014/0297248).

Claim 1 (Independent)
Gross discloses: A computer-implemented system (e.g. ¶242,935: smart watch or ¶¶715-718,1384-1394: electronic device may be a portable multifunction device (e.g., a smartphone, PDA, tablet computer, etc.) or ¶2050: user devices (e.g., smartphones, tablets, watches, laptops, etc.)), comprising:
a database of models for a user, wherein each model represents a contextual situation and comprises one or more actions of the user (e.g. ¶¶1666,1950: sub-models, each for different combinations of contextual data, predicting user selections or ¶1681: sub-model for user performing a particular event);
at least one mobile device comprising one of a mobile phone, smart watch, 6head-mounted computing device, and tablet to collect contextual data of the user (e.g. ¶242,935: smart watch or ¶¶715-718,1384-1394: electronic device may be a portable multifunction device (e.g., a smartphone, PDA, tablet computer, etc.) or ¶2050: user devices (e.g., smartphones, tablets, watches, laptops, etc.) or ¶¶1687,1969: historical interactions data associated with the user … then allow additional data points to be obtained ... tracked whether a user interacts or ¶1839: Contextual data generated by contextual sources that provide data relating to the current situation or ¶1840: Gathering the contextual data or ¶1842: historical events database or ¶2117: collect information about the current operating context);
a server comprising a central processing unit, memory, an input port to receive the models from the database, and an output port, wherein the central processing unit is configured (e.g. ¶¶9,30,36,648,88,110,672-673,762: servers or ¶98: device includes memory, computer-readable storage mediums, controller, one or more processing units (CPU’s), peripherals interface, input/output (I/O) subsystem, other input or control devices, external port, sensors, touch-sensitive surface, tactile output) to:
identify a contextual situation for the user based on collected contextual data from the at least one mobile device (e.g. ¶786: determining at least one trigger condition has been satisfied includes determining that the electronic device has arrived at a location corresponding to a home or work location associated with the user, that the device has not moved for a threshold amount of time, etc. or ¶809: receives data corresponding to at least one place or ¶856: determines that a user is in a vehicle that has come to rest at a geographic location or ¶991: determining that the user has entered the vehicle or ¶1387: device (e.g., computer, smartphone, tablet, etc.) … context … results that are relevant to the location of the device … device location can be used to find search results for places near the current device location or ¶¶1844,1874: contextual information may identify that the user is at home, at the gym, may relate to the surrounding situation of the device time of day/year, location, etc. or ¶2117: can identify the other device, then the connection was created, software state information);
compare the contextual situation to a set of models (e.g. ¶1654: particular sub-model can be selected corresponding to a current context or ¶1673: Once a particular event is detected, a prediction model corresponding to the particular event can be selected or ¶1679: location would be used to select which sub-model to use or ¶1726: using the contextual information to select the sub-model, could switch the type of sub-model used at a particular node based on a particular combination of contextual data or ¶¶1786-1791: using context properties to select particular sub-models corresponding to the context properties or Figures 22A, 22B, 22C, 35_1, 35_235_3, 35_4, 36_4, 39_3A, 39_3B, 39_3C, 39_5B, 39_5C and the associated disclosure);
select a model related to the identified situation determined from the user’s contextual data (e.g. ¶1654: particular sub-model can be selected corresponding to a current context or ¶1703: sub-models … can also be referred to as nodes. Each node … can correspond to a different context, e.g., a different combination of contextual data or ¶¶1709-1710: These paragraphs describe selecting particular nodes/sub-models based on part of the contextual information, and then selecting among those nodes/sub-models based on further contextual information or ¶1726: using the contextual information to select the sub-model, could switch the type of sub-model used at a particular node based on a particular combination of contextual data or ¶¶1786-1791: using context properties to select particular sub-models corresponding to the context properties or Figures 22A, 22B, 22C, 35_1, 35_235_3, 35_4, 36_4, 39_3A, 39_3B, 39_3C, 39_5B, 39_5C and the associated disclosure);
select one or more actions from the model (e.g. ¶797: predicted action is automatically selected or ¶805: user is able to select one of: a suggested action, a suggested app, a suggested place, or a suggested new article or ¶1804: the action may be the providing of a user interface for a user to select to run the application or Figured 22A, 22B, 22C, 35_4, 37_7, 38_4, 39_3A, 39_3B, 39_3C, 39_5B, 39_5C and the associated disclosure)
provide the selected actions to the user, wherein the user performs one of the selected actions during the contextual situation (e.g. ¶805: user is able to select one of: a suggested action, a suggested app, a suggested place, or a suggested new article or ¶1804: the action may be the providing of a user interface for a user to select to run the application or Figured 22A, 22B, 22C, 35_4, 37_7, 38_4, 39_3A, 39_3B, 39_3C, 39_5B, 39_5C and the associated disclosure).
Gross fails to explicitly recite:
determining that none of the models from the set matches the contextual situation;
selecting at least two models;
merging selected models;
designating the merged selected models as a new model for the identified contextual situation of the user.
Bailey discloses:
determining that none of the models from a set of models matches the current contextual situation (e.g. §5 especially p247: determine the context of the current user … three possible outcomes: the user is in the existing context, the user has returned to a previous context or the user has entered a new context … compares the current context model against the entire set of previous context’s that the user has experienced … If no match is found, then the current context model forms the start of the user’s new context (and a record of it is stored in the ‘Previous Contexts’ database));
selecting the best match related to the identified situation determined from the user’s contextual data (e.g. §5 especially p247: find the highest similarity match with the context, returns the highest match);
designating the model as a new model of the identified contextual situation of the user (e.g. §5 especially p247: If no match is found, then the current context model forms the start of the user’s new context (and a record of it is stored in the ‘Previous Contexts’ database)).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to incorporate determining if a current situation matches an existing/previous context or if it is a new context, and if it is a new contextual situation then creating a new model for the new contextual situation as taught by Bailey for the benefit of augmenting/linking relevant information to the user’s situational context and gaining cross-domain support (Bailey especially e.g. §5 or §6). Gross discloses a technique for when a matching context is found, and Bailey modifies this in order to handle the situation where the current context does not match a previous context, such that a new contextual model is created for the new context Gross so that the combination of references determine when the user’s context is a new contextual situation and as a result create/designate a new context model for this new contextual situation and store it with the previous contexts (e.g. so that is can be referenced in the future).
Li discloses at least: A computer-implemented system for building 2context models in real time (e.g. ¶¶28,51: server can identify the one or more context models through user similarity analysis and thus enable user devices to communicate with the server so as to obtain current context models most optimum for the device or ¶68: while the device is being used … in its current context), comprising:
3a database of models for a user, wherein each model represents a 4contextual situation (e.g. ¶28: context models stored in a common repository by the server or ¶¶51,64);
5at least one mobile device comprising one of a mobile phone, smart watch, 6head-mounted computing device, and tablet to collect contextual data of the user (e.g. ¶2: context-aware application operations on devices, such as a mobile device … Context sensing includes sensing information from sensor or through user's interaction in broadly defined, regarding a location of the device and/or its surroundings. Such context information can be obtained using sensors and/or other applications implemented on the mobile device. With this information context based technologies and their applications can be enabled to provide adaptive services responsive to a user's current context or ¶¶59-61,72-74,79-81 or Figure 1B, 2A and the associated discussion);
a server comprising a central processing unit, memory, an input port to 8receive the models from the database, and an output port, wherein the central 9processing unit is configured (e.g. ¶28: context models stored in a common repository by the server or 68: apparatus … server) to:
11compare the contextual situation to a set of models (e.g. ¶68: identify one or more context models which can be used … due to full or partial similarities between the one or more context models and the initial context model or ¶¶51-59; One of ordinary skill in the art before the earliest effective filing date of the invention would have understood this to be comparing the initial context model [analogous to the claimed contextual situation] to a set of existing context models [which reads on the claimed set of models]);
select at least two models related to the identified situation determined 16from the user's contextual data (e.g. ¶68: identify one or more context models which can be used … due to full or partial similarities between the one or more context models and the initial context model or ¶¶51-59,76,83; One of ordinary skill in the art before the earliest effective filing date of the invention would have understood that when the result of comparing the initial context model (i.e. insufficient context model) [analogous to the claimed contextual situation which does not fully match an existing context model] to the set of existing context models [which reads on the claimed set of models] is that there is not a full match, then a plurality of existing context models can be identified from the set are based on “partial similarities between the one or more context models and the initial context model”, thereby meeting this limitation based on the situation where it identifies/selects “more” than one);
merging the selected models for the identified contextual situation of the user [resulting a model of the merged selected models] (e.g. ¶68: combine the one or more identified context models for the user device as the initial context inference model … adapt the initial context inference model as a current context model … while the device is being used .. fast and easy … in its current context or ¶¶51-59,76,83; One of ordinary skill in the art before the earliest effective filing date of the invention would have understood that the reference teaches combining the plural context models which were identified/selected to create an “initial context inference model” adapted as “a current context model”, which is a model for the current context created by merging the selected models, and this meets the recited limitation)
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gross and Bailey to incorporate when there isn’t a full match identifying plural models based on a partial similarity match to the identified context and merging the identified partially similar models to result in the creation of a new current context model as taught by Li for the benefit of adapting the initially sensed user context to an optimized context model while the device is being used to fast and easy adapt its profiles functions, applications, features in its current context (Li especially e.g. ¶68). Gross discloses a technique for when a matching context is found; Bailey modifies this in order to handle the situation where the current context does not match a previous context, such that a new contextual model is created for the new context based on the best match. It would have been straightforward to extend this idea to improve Gross so that the combination of references determine when the user’s context is a new contextual situation and as a result create/designate a new context model for this new contextual situation and store it with the previous contexts (e.g. so that is can be referenced in the future); and this combination of further modified by Li in order to handle the Bailey, then it checks to see if there are partial matches, as in Li, and can identify plurality of existing related context models from the set of existing models based on partial similarities, thereby selecting at least two models related to the context, and then combining/merging these models for the current context, as in Li, to create the new context model for the current context, as in Bailey, and then use this model for selecting one or more actions to provide to the user, as in Gross. 

Claim 2
Gross further discloses: wherein the central processing unit assigns the merged model to the identified contextual situation (e.g. ¶1654: particular sub-model can be selected corresponding to a current context or ¶1673: Once a particular event is detected, a prediction model corresponding to the particular event can be selected or ¶1679: location would be used to select which sub-model to use or ¶1726: using the contextual information to select the sub-model, could switch the type of sub-model used at a particular node based on a particular combination of contextual data or ¶¶1786-1791: using context properties to select particular sub-models corresponding to the context properties or Figures 22A, 22B, 22C, 35_1, 35_235_3, 35_4, 36_4, 39_3A, 39_3B, 39_3C, 39_5B, 39_5C and the associated disclosure).

Claim 3
Gross further discloses: wherein the models are selected based on a similarity to the identified contextual situation (e.g. ¶¶1685-1686: as more data is obtained, models may be further segmented to create new sub-models for that new contextual data, can make predictions and compared those predictions to the actual results or ¶¶1689-1961: segmented sub-models for gym, marketplace, and other locations then are selectively applied when the user is at the gym, marketplace, or elsewhere, respectively – and this is selection based on similarity to the identified contextual situation; EN: Selecting a gym-specific sub-model when the contextual situation is that the user is at the gym and a marketplace-specific sub-model when the contextual situation is at the supermarket meets the claimed selection of models based on similarity to the identified contextual situation).

Claim 4
Gross further discloses: wherein the central processing unit determines the similarity between each model and the identified contextual situation based on one or more of location, time, goal, action, and recommendation (e.g. ¶863: compares a picture taken of the geographic location to an image of the user's current location in order to determine whether the user is heading towards the geographic location or ¶1649: sub-model corresponding to being in one’s car at a particular time of day or ¶1656: segmentation by location, day of week, etc. in training a set of models, one for each of the segmented datasets or ¶1658: contextual information relating to location, home or ¶1659: contextual data as a feature of the model or sub-model or ¶1667: contextual information may be the surrounding environment, time of day, location, day of year, etc. or ¶1678: a piece of the contextual data (e.g., corresponding to one property of the device) can be used as a feature of a particular sub-model to predict which application(s) are most likely to be selected. For example, a particular location of the device can be provided as an input to a sub-model or ¶1689: there is definitive behavior when the context is that the device is located at the gym, which may be a specific gym or any gym, as can be determined by cross-referencing a location restored locations of businesses).

Claim 5
Gross further discloses: the contextual data comprising one or more of time, location, date, day, temperature, vital sign, and acceleration (e.g. ¶863: compares a picture taken of the geographic location to an image of the user's current location in order to determine whether the user is heading towards the geographic location or ¶1649: sub-model corresponding to being in one’s car at a particular time of day or ¶1656: segmentation by location, day of week, etc. in training a set of models, one for each of the segmented datasets or ¶1658: contextual information relating to location, home or ¶1659: contextual data as a feature of the model or sub-model or ¶1667: contextual information may be the surrounding environment, time of day, location, day of year, etc. or ¶1678: a piece of the contextual data (e.g., corresponding to one property of the device) can be used as a feature of a particular sub-model to predict which application(s) are most likely to be selected. For example, a particular location of the device can be provided as an input to a sub-model or ¶1689: there is definitive behavior when the context is that the device is located at the gym, which may be a specific gym or any gym, as can be determined by cross-referencing a location restored locations of businesses). 

Claim 6
Gross further discloses: wherein the central processing unit delivers one or more of the selected actions from the merged model to the user as a recommendation (e.g. ¶805: user is able to select one of: a suggested action, a suggested app, a suggested place, or a suggested new article or ¶837: application suggestions, name of the suggested application is displayed along with a link to the application installation or ¶1010: display of suggested locations and “navigate me there” or ¶1021: suggested location is a restaurant and includes a link to a menu or ¶¶1380,1410-1411,1417-1418: user could click on a link that is presented for one of the rendered results or ¶1804: the action may be the providing of a user interface for a user to select to run the application or ¶2129: determine how to route the user from a starting location to a destination location. In addition to determining the route, the map application can report the location information obtained from location API or ¶2330: presenting for each of the results a link and a representative of the application or Figured 22A, 22B, 22C, 35_4, 37_7, 38_4, 39_3A, 39_3B, 39_3C, 39_5B, 39_5C and the associated disclosure).

Claim 7
Gross further discloses: each recommendation comprises one or more of a link, directions, location, and instructions (e.g. ¶837: application suggestions, name of the suggested application is displayed along with a link to the application installation or ¶1010: display of suggested locations and “navigate me there” or ¶1021: suggested location is a restaurant and includes a link to a menu or ¶¶1380,1410-1411,1417-1418: user could click on a link that is presented for one of the rendered results or ¶2129: determine how to route the user from a starting location to a destination location. In addition to determining the route, the map application can report the location information obtained from location API or ¶2330: presenting for each of the results a link and a representative of the application).

Claim 8
Gross further discloses: wherein the central processing unit assigns a significance value to each action and [chooses] those actions with the higher significance values as the selected actions (e.g. ¶¶1691-1692: prediction with sufficient confidence measured relative to the confidence obtained from other sub-models or ¶1720: confidence can be based on probability distribution of the predicted action or ¶1746: required confidence level for statistical significance or ¶1752: difference metrics can be used to determine whether a more accurate prediction confidence can be made using the sub0model or ¶1757: confidence the prediction is correct is greater than a confidence threshold or ¶1787: second sub-model confidence level is greater than the confidence level of the first sub-model).

Claim 9
Gross further discloses: wherein the central processing unit identifies the selected actions by counting an occurrence of each action and choosing as the selected actions those actions with higher occurrences (e.g. e.g. ¶1115: generate a count statistic for an attribute, can count the number of events associated or ¶1672: count being determined for the number of times a particular application is selected, may include a count for a specific actions or ¶2316: increments the number of occurrence of this application state, requisite number of times means that this is a candidate to be indexed and available to serve queries or Figure 41_9 and the associated discussion).

Claim 10
Gross further discloses: the merged model covers the associated situations across different times and locations (e.g. ¶1649: sub-model corresponding to being in one’s car at a particular time of day or ¶1658: contextual information relating to location, home or ¶1667: contextual information may be the surrounding environment, time of day, location, day of year, etc. or ¶¶1689-1691: there is definitive behavior when the context is that the device is located at the gym, which may be a specific gym or any gym, as can be determined by cross-referencing a location restored locations of businesses, another sub-model corresponds to all other contexts besides the gym, supermarket model can make a prediction when the location is a supermarket, another sub-model would correspond to any context besides the gym and the supermarket or ¶¶1709-1711: node/sub-model corresponds to particular time 1, another node corresponds to all other times, location 1 matches a particular node, determines if the contextual information includes time 1 to match such that the sub-model can make a prediction, if the time is different then a different sub-model will make a prediction; EN: In this way the combination of sub-models that merged together make up the entire model cover different times and locations).

Claim 11 (Independent)
Gross discloses: A computer-implemented method (e.g. ¶242,935: smart watch or ¶¶715-718,1384-1394: electronic device may be a portable multifunction device (e.g., a smartphone, PDA, tablet computer, etc.) or ¶2050: user devices (e.g., smartphones, tablets, watches, laptops, etc.))
maintaining a database of models for a user, wherein each model represents a contextual situation and comprises one or more actions (e.g. ¶¶1666,1950: sub-models, each for different combinations of contextual data, predicting user selections or ¶1681: sub-model for user performing a particular event);
collecting contextual data for the user via a mobile device comprising one or more of a mobile phone, smart watch, head-mounted computing device, and tablet (e.g. ¶242,935: smart watch or ¶¶715-718,1384-1394: electronic device may be a portable multifunction device (e.g., a smartphone, PDA, tablet computer, etc.) or ¶2050: user devices (e.g., smartphones, tablets, watches, laptops, etc.) or ¶¶1687,1969: historical interactions data associated with the user … then allow additional data points to be obtained ... tracked whether a user interacts or ¶1839: Contextual data generated by contextual sources that provide data relating to the current situation or ¶1840: Gathering the contextual data or ¶1842: historical events database or ¶2117: collect information about the current operating context);
identifying a contextual situation for the user based on collected contextual data (e.g. ¶786: determining at least one trigger condition has been satisfied includes determining that the electronic device has arrived at a location corresponding to a home or work location associated with the user, that the device has not moved for a threshold amount of time, etc. or ¶809: receives data corresponding to at least one place or ¶856: determines that a user is in a vehicle that has come to rest at a geographic location or ¶991: determining that the user has entered the vehicle or ¶¶1844,1874: contextual information may identify that the user is at home, at the gym, time of day/year, location, etc. or ¶2117: can identify the other device, then the connection was created, software state information);
comparing the contextual situation to a set of models (¶1654: particular sub-model can be selected corresponding to a current context or ¶1673: Once a particular event is detected, a prediction model corresponding to the particular event can be selected or ¶1679: location would be used to select which sub-model to use or ¶1726: using the contextual information to select the sub-model, could switch the type of sub-model used at a particular node based on a particular combination of contextual data or ¶¶1786-1791: using context properties to select particular sub-models corresponding to the context properties or Figures 22A, 22B, 22C, 35_1, 35_235_3, 35_4, 36_4, 39_3A, 39_3B, 39_3C, 39_5B, 39_5C and the associated disclosure);
selecting a model related to the identified situation determined from the user’s contextual data (e.g. ¶1654: particular sub-model can be selected corresponding to a current context or ¶1703: sub-models … can also be referred to as nodes. Each node … can correspond to a different context, e.g., a different combination of contextual data or ¶¶1709-1710: These paragraphs describe selecting particular nodes/sub-models based on part of the contextual information, and then selecting among those nodes/sub-models based on further contextual information or ¶1726: using the contextual information to select the sub-model, could switch the type of sub-model used at a particular node based on a particular combination of contextual data or ¶¶1786-1791: using context properties to select particular sub-models corresponding to the context properties or Figures 22A, 22B, 22C, 35_1, 35_235_3, 35_4, 36_4, 39_3A, 39_3B, 39_3C, 39_5B, 39_5C and the associated disclosure); and 
selecting one or more actions from the model (e.g. ¶797: predicted action is automatically selected or ¶805: user is able to select one of: a suggested action, a suggested app, a suggested place, or a suggested new article or ¶1804: the action may be the providing of a user interface for a user to select to run the application or Figured 22A, 22B, 22C, 35_4, 37_7, 38_4, 39_3A, 39_3B, 39_3C, 39_5B, 39_5C and the associated disclosure); and
providing the selected actions to the user, wherein the user performs one of the selected actions during the contextual situation (e.g. ¶805: user is able to select one of: a suggested action, a suggested app, a suggested place, or a suggested new article or ¶1804: the action may be the providing of a user interface for a user to select to run the application or Figured 22A, 22B, 22C, 35_4, 37_7, 38_4, 39_3A, 39_3B, 39_3C, 39_5B, 39_5C and the associated disclosure). 
Gross fails to explicitly recite:
determining that none of the models from the set matches the contextual situation;
selecting at least two models;
merging selected models;
designating the merged selected models as a new model for the identified contextual situation of the user.
Bailey discloses:
determining that none of the models from a set of models matches the current contextual situation (e.g. §5 especially p247: determine the context of the current user … three possible outcomes: the user is in the existing context, the user has returned to a previous context or the user has entered a new context … compares the current context model against the entire set of previous context’s that the user has experienced … If no match is found, then the current context model forms the start of the user’s new context (and a record of it is stored in the ‘Previous Contexts’ database))
selecting the best match related to the identified situation determined from the user’s contextual data (e.g. §5 especially p247: find the highest similarity match with the context, returns the highest match);
designating the model as a new model of the identified contextual situation of the user (e.g. §5 especially p247: If no match is found, then the current context model forms the start of the user’s new context (and a record of it is stored in the ‘Previous Contexts’ database)).
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gross to incorporate determining if a current situation matches an existing/previous context or if it is a new context, and if it is a new contextual situation then creating a new model for the new contextual situation as taught by Bailey for the benefit of augmenting/linking relevant information to the user’s situational context and gaining cross-domain support (Bailey especially e.g. §5 or §6). Gross discloses a technique for when a matching context is found, and Bailey modifies this in order to handle the situation where the current context does not match a previous context, such that a new contextual model is created for the new context based on the best match. It would have been straightforward to extend this idea to improve Gross so that the combination of references determine when the user’s context is a new contextual situation and as a result create/designate a new context model for this new contextual situation and store it with the previous contexts (e.g. so that is can be referenced in the future).
Li discloses: A computer-implemented method for building context models in real time (e.g. ¶¶28,51: server can identify the one or more context models through user similarity analysis and thus enable user devices to communicate with the server so as to obtain current context models most optimum for the device or ¶68: while the device is being used … in its current context), comprising:
3maintaining a database of models for a user, wherein each model represents a contextual situation (e.g. ¶28: context models stored in a common repository by the server or ¶¶51,64);
5collecting contextual data for the user via a mobile device comprising one or more of a mobile phone, smart watch, head-mounted computing device, and tablet (e.g. ¶2: context-aware application operations on devices, such as a mobile device … Context sensing includes sensing information from sensor or through user's interaction in broadly defined, regarding a location of the device and/or its surroundings. Such context information can be obtained using sensors and/or other applications implemented on the mobile device. With this information context based technologies and their applications can be enabled to provide adaptive services responsive to a user's current context or ¶¶59-61,72-74,79-81 or Figure 1B, 2A and the associated discussion);11
comparing the contextual situation to a set of models (e.g. ¶68: identify one or more context models which can be used … due to full or partial similarities between the one or more context models and the initial context model or ¶¶51-59; One of ordinary skill in the art before the earliest effective filing date of the invention would have understood this to be comparing the initial context model [analogous to the claimed contextual situation] to a set of existing context models [which reads on the claimed set of models]);
selecting two or more models related to the identified situation determined from the user's contextual data (e.g. ¶68: identify one or more context models which can be used … due to full or partial similarities between the one or more context models and the initial context model or ¶¶51-59,76,83; One of ordinary skill in the art before the earliest effective filing date of the invention would have understood that when the result of comparing the initial context model (i.e. insufficient context model) [analogous to the claimed contextual situation which does not fully match an existing context model] to the set of existing context models [which reads on the claimed set of models] is that there is not a full match, then a plurality of existing context models can be identified from the set are based on “partial similarities between the one or more context models and the initial context model”, thereby meeting this limitation based on the situation where it identifies/selects “more” than one);
merging the selected models for the identified contextual situation of the user [resulting a model of the merged selected models] (e.g. ¶68: combine the one or more identified context models for the user device as the initial context inference model … adapt the initial context inference model as a current context model … while the device is being used .. fast and easy … in its current context or ¶¶51-59,76,83; One of ordinary skill in the art before the earliest effective filing date of the invention would have understood that the reference teaches combining the plural context models which were identified/selected to create an “initial context inference model” adapted as “a current context model”, which is a model for the current context created by merging the selected models, and this meets the recited limitation)
Rationale:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Gross and Bailey to incorporate when there isn’t a full match identifying plural models based on a partial similarity match to the identified context and merging the identified partially similar models to result in the creation of a new current context model as taught by Li for the benefit of adapting Li especially e.g. ¶68). Gross discloses a technique for when a matching context is found; Bailey modifies this in order to handle the situation where the current context does not match a previous context, such that a new contextual model is created for the new context based on the best match. It would have been straightforward to extend this idea to improve Gross so that the combination of references determine when the user’s context is a new contextual situation and as a result create/designate a new context model for this new contextual situation and store it with the previous contexts (e.g. so that is can be referenced in the future); and this combination of further modified by Li in order to handle the situation where a full match is not found, but “partial similarities” with multiple existing models exist. The result of the combination would have been that when current context doesn’t match an existing context, as in Bailey, then it checks to see if there are partial matches, as in Li, and can identify plurality of existing related context models from the set of existing models based on partial similarities, thereby selecting at least two models related to the context, and then combining/merging these models for the current context, as in Li, to create the new context model for the current context, as in Bailey, and then use this model for selecting one or more actions to provide to the user, as in Gross. 

Claim 12
Gross further discloses: assigning the merged model to the identified contextual situation (e.g. ¶1654: particular sub-model can be selected corresponding to a current context or ¶1673: Once a particular event is detected, a prediction model corresponding to the particular event can be selected or ¶1679: location would be used to select which sub-model to use or ¶1726: using the contextual information to select the sub-model, could switch the type of sub-model used at a particular node based on a particular combination of contextual data or ¶¶1786-1791: using context properties to select particular sub-models corresponding to the context properties or Figures 22A, 22B, 22C, 35_1, 35_235_3, 35_4, 36_4, 39_3A, 39_3B, 39_3C, 39_5B, 39_5C and the associated disclosure).

Claim 13
Gross further discloses: the models are selected based on a similarity to the identified contextual situation (e.g. ¶¶1685-1686: as more data is obtained, models may be further segmented to create new sub-models for that new contextual data, can make predictions and compared those predictions to the actual results or ¶¶1689-1961: segmented sub-models for gym, marketplace, and other locations then are selectively applied when the user is at the gym, marketplace, or elsewhere, respectively – and this is selection based on similarity to the identified contextual situation; EN: Selecting a gym-specific sub-model when the contextual situation is that the user is at the gym and a marketplace-specific sub-model when the contextual situation is at the supermarket meets the claimed selection of models based on similarity to the identified contextual situation).

Claim 14
Gross further discloses: determining the similarity between each model and the identified contextual situation based on one or more of location, time, goal, action, and recommendation (e.g. ¶863: compares a picture taken of the geographic location to an image of the user's current location in order to determine whether the user is heading towards the geographic location or ¶1649: sub-model corresponding to being in one’s car at a particular time of day or ¶1656: segmentation by location, day of week, etc. in training a set of models, one for each of the segmented datasets or ¶1658: contextual information relating to location, home or ¶1659: contextual data as a feature of the model or sub-model or ¶1667: contextual information may be the surrounding environment, time of day, location, day of year, etc. or ¶1678: a piece of the contextual data (e.g., corresponding to one property of the device) can be used as a feature of a particular sub-model to predict which application(s) are most likely to be selected. For example, a particular location of the device can be provided as an input to a sub-model or ¶1689: there is definitive behavior when the context is that the device is located at the gym, which may be a specific gym or any gym, as can be determined by cross-referencing a location restored locations of businesses).

Claim 15
Gross further discloses: the contextual data comprises one or more of time, location, date, day, temperature, vital sign, and acceleration (e.g. ¶863: compares a picture taken of the geographic location to an image of the user's current location in order to determine whether the user is heading towards the geographic location or ¶1649: sub-model corresponding to being in one’s car at a particular time of day or ¶1656: segmentation by location, day of week, etc. in training a set of models, one for each of the segmented datasets or ¶1658: contextual information relating to location, home or ¶1659: contextual data as a feature of the model or sub-model or ¶1667: contextual information may be the surrounding environment, time of day, location, day of year, etc. or ¶1678: a piece of the contextual data (e.g., corresponding to one property of the device) can be used as a feature of a particular sub-model to predict which application(s) are most likely to be selected. For example, a particular location of the device can be provided as an input to a sub-model or ¶1689: there is definitive behavior when the context is that the device is located at the gym, which may be a specific gym or any gym, as can be determined by cross-referencing a location restored locations of businesses).

Claim 16
Gross further discloses: delivering one or more of the selected actions from the merged model to the user as a recommendation (e.g. ¶805: user is able to select one of: a suggested action, a suggested app, a suggested place, or a suggested new article or ¶837: application suggestions, name of the suggested application is displayed along with a link to the application installation or ¶1010: display of suggested locations and “navigate me there” or ¶1021: suggested location is a restaurant and includes a link to a menu or ¶¶1380,1410-1411,1417-1418: user could click on a link that is presented for one of the rendered results or ¶1804: the action may be the providing of a user interface for a user to select to run the application or ¶2129: determine how to route the user from a starting location to a destination location. In addition to determining the route, the map application can report the location information obtained from location API or ¶2330: presenting for each of the results a link and a representative of the application or Figured 22A, 22B, 22C, 35_4, 37_7, 38_4, 39_3A, 39_3B, 39_3C, 39_5B, 39_5C and the associated disclosure).

Claim 17
Gross further discloses: wherein each recommendation comprises one or more of a link, directions, location, and instructions (e.g. ¶837: application suggestions, name of the suggested application is displayed along with a link to the application installation or ¶1010: display of suggested locations and “navigate me there” or ¶1021: suggested location is a restaurant and includes a link to a menu or ¶¶1380,1410-1411,1417-1418: user could click on a link that is presented for one of the rendered results or ¶2129: determine how to route the user from a starting location to a destination location. In addition to determining the route, the map application can report the location information obtained from location API or ¶2330: presenting for each of the results a link and a representative of the application).

Claim 18
Gross further discloses: assigning a significance to each action; and choosing those actions with the higher significance values as the selected actions (e.g. ¶¶1691-1692: prediction with sufficient confidence measured relative to the confidence obtained from other sub-models or ¶1720: confidence can be based on probability distribution of the predicted action or ¶1746: required confidence level for statistical significance or ¶1752: difference metrics can be used to determine whether a more accurate prediction confidence can be made using the sub0model or ¶1757: confidence the prediction is correct is greater than a confidence threshold or ¶1787: second sub-model confidence level is greater than the confidence level of the first sub-model).

Claim 19
Gross further discloses: identifying the selected actions, comprising: counting an occurrence of each action; and choosing as the selected actions those actions with higher occurrences (e.g. ¶1115: generate a count statistic for an attribute, can count the number of events associated or ¶1672: count being determined for the number of times a particular application is selected, may include a count for a specific actions or ¶2316: increments the number of occurrence of this application state, requisite number of times means that this is a candidate to be indexed and available to serve queries or Figure 41_9 and the associated discussion).

Claim 20
Gross further discloses: the merged model covers the associated situations across different times and locations (e.g. ¶1649: sub-model corresponding to being in one’s car at a particular time of day or ¶1658: contextual information relating to location, home or ¶1667: contextual information may be the surrounding environment, time of day, location, day of year, etc. or ¶¶1689-1691: there is definitive behavior when the context is that the device is located at the gym, which may be a specific gym or any gym, as can be determined by cross-referencing a location restored locations of businesses, another sub-model corresponds to all other contexts besides the gym, supermarket model can make a prediction when the location is a supermarket, another sub-model would correspond to any context besides the gym and the supermarket or ¶¶1709-1711: node/sub-model corresponds to particular time 1, another node corresponds to all other times, location 1 matches a particular node, determines if the contextual information includes time 1 to match such that the sub-model can make a prediction, if the time is different then a different sub-model will make a prediction; EN: In this way the combination of sub-models that merged together make up the entire model cover different times and locations).

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123). The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c). Additionally when amending, in their remarks Applicant should particularly cite to the supporting paragraphs in the original disclosure for the amendments.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J BUSS whose telephone number is (571)272-5831. The examiner can normally be reached on M-F 9A-5P ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. Examiner suggests filing PTO/SB/439 if applicant desires the examiner to be able to communicate by email.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/B. B./
Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125